

Exhibit 10.43


FIRST AMENDMENT
TO THE
BLUCORA TAX-SMART EXECUTIVE DEFERRAL PLAN


November 11, 2019
This First Amendment to the Blucora Tax-Smart Executive Deferral Plan (this
“Amendment”), is adopted by action of the Board of Directors (the “Board”) of
Blucora, Inc., a Delaware corporation (the “Company”), to be effective as of the
dates set forth herein. Terms used in this Amendment with initial capital
letters that are not otherwise defined herein shall have the meanings ascribed
to such terms in the Blucora Tax-Smart Executive Deferral Plan (the “Plan”).
WHEREAS, Section 11.2 of the Plan permits the Board to amend the Plan at any
time;
WHEREAS, the Board desires to amend the Plan to make certain technical
corrections and changes for purposes of conforming the Plan with the Plan’s
third-party administrator’s platform and capabilities in administering the Plan;
and
WHEREAS, as of the date hereof, the Board resolved that this Amendment be
adopted and that the Plan be amended as set forth herein.
NOW, THEREFORE, in accordance with Section 11.2 of the Plan, the Board hereby
amends the Plan effective for Plan Years beginning on and after January 1, 2020
as follows:
1.Section 3.1 of the Plan is hereby amended by deleting said section and
substituting in lieu thereof the following new Section 3.1:
3.1    Minimum Deferrals.
a.
Annual Deferral Amount. For each Plan Year, a Participant may elect to defer, as
his or her Annual Deferral Amount, Base Salary, Annual Bonus, and Incentive
Bonus in the following minimum percentages for each deferral elected:

Deferral
Minimum Percentage
Base Salary, Annual Bonus and/or Incentive Bonus
5%



If an election is made for less than the stated minimum percentage, or if no
election is made, the amount deferred shall be zero.
b.
[RESERVED].



2.Section 4.1 of the Plan is hereby amended by deleting said section and
substituting in lieu thereof the following new Section 4.1:
4.1
In-Service Scheduled Distribution. In connection with each election to defer an
Annual Deferral Amount, a Participant may irrevocably elect to receive an
In-Service Scheduled Distribution from the Plan with respect to all of (i) the
Annual





--------------------------------------------------------------------------------




Deferral Amount (each of Base Salary, Annual Bonus, and Incentive Bonus for each
Plan Year, separately), and (ii) the Company Contribution Amount. The In-Service
Scheduled Distribution shall be a lump sum payment in an amount that is equal to
the Annual Deferral Amount and the vested portion of the Company Contribution
Amount that the Participant elected to have distributed as an In-Service
Scheduled Distribution, plus amounts credited or debited in the manner provided
in Section 3.7 above to that amount, calculated as of the close of business on
or around the Benefit Distribution Date designated by the Participant in
accordance with this Section 4.1 (a “Scheduled Distribution”). The Benefit
Distribution Date for an amount subject to an In-Service Scheduled Distribution
election shall be the first day of any Plan Year designated by the Participant,
which may be no sooner than 3 Plan Years after the end of the Plan Year in which
the Annual Deferral Amount is actually deferred or the vested portion of the
Company Contribution Amount is actually contributed. The Participant may elect
different Benefit Distribution Dates for amounts deferred with respect to
different Plan Years. Subject to the other terms and conditions of this Plan,
each In-Service Scheduled Distribution elected shall be paid out during a 60-day
period commencing immediately after the Benefit Distribution Date. By way of
example, if an In-Service Scheduled Distribution is elected for Base Salary
amounts that are deferred in the Plan Year commencing January 1, 2020, the
earliest Benefit Distribution Date that may be designated by a Participant would
be January 1, 2024, and the In-Service Scheduled Distribution would be paid out
during the 60-day period commencing immediately after such Benefit Distribution
Date.


3.Section 5.1 of the Plan is hereby amended by deleting said section and
substituting in lieu thereof the following new Section 5.1:
5.1
Retirement Benefit. A Participant who experiences a Separation from Service that
qualifies as a Retirement shall receive, as a Retirement Benefit, his or her
vested Account Balance in either a lump sum or annual installment payments, as
elected by the Participant in accordance with Section 5.2. A Participant’s
Retirement Benefit shall be calculated as of the close of business on the second
(2nd) business day of the month immediately following the date the Participant
Retires and paid on the applicable Benefit Distribution Date for such benefit.
The Benefit Distribution Date shall be (i) the first day after the end of the
six-month period immediately following the date on which the Participant
Retires, if the Participant is a Specified Employee, and (ii) for all other
Participants, on or as soon as practicable following (but in any event, within
60 days following) the date the Participant Retires; provided, however, if a
Participant changes the form of distribution for the Retirement Benefit in
accordance with Section 5.2(b), the Benefit Distribution Date for the Retirement
Benefit shall be determined in accordance with Section 5.2(b).



4.Section 6.1 of the Plan is hereby amended by deleting said section and
substituting in lieu thereof the following new Section 6.1:
6.1
Termination Benefit. A Participant who experiences a Separation from Service
that does not qualify as a Retirement shall receive a Termination Benefit, which
shall be equal to the Participant's vested Account Balance, calculated as of the
close of business on the second (2nd) business day of the month immediately
following the date the





--------------------------------------------------------------------------------




Participant’s Separation from Service and paid on the applicable Benefit
Distribution Date for such benefit. The Benefit Distribution Date shall be (i)
the first day after the end of the six-month period immediately following the
date on which the Participant experiences a Separation from Service, if the
Participant is a Specified Employee, and (ii) for all other Participants, on or
as soon as practicable following (but in any event, within 60 days following)
the date the Participant experiences a Separation from Service.


5.Except as expressly amended by this Amendment, the Plan shall continue in full
force and effect in accordance with the provisions thereof.
* * * * * * * *




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed as
of the date first written above, pursuant to prior action taken by the Board.


BLUCORA, INC.






By:    /s/ John S. Clendening     Name: John S. Clendening
Title:    President and Chief Executive Officer




Signature Page to the
First Amendment to the Blucora Director Tax-Smart Deferral Plan